Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered August 13, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 3 years to life, unanimously modified, on the law, to the extent of vacating the sentence and substituting a sentence of 15 years to life, and otherwise affirmed.
Contrary to the determination of the motion court, imposition of the minimum statutory sentence for an A-l felony upon this defendant, who violated the terms of a cooperation agreement entered into at the plea allocution, is not unconstitutional (see, People v Thompson, 83 NY2d 477, 480; People v Broadie, 37 NY2d 100, cert denied 423 US 950).
Concur — Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.
[See, — AD2d —, Jan. 12, 1999.]